Abatement Order filed November 7, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00244-CR
                              NO. 14-13-00245-CR
                                ____________

                DONNAVAN RUSSELL WALTON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 239th District Court
                           Brazoria County, Texas
                   Trial Court Cause Nos. 67160 and 67161


                          ABATEMENT ORDER
      On March 20, 2013, appellant was sentenced to confinement for fifteen
years in the Institutional Division of the Texas Department of Criminal Justice on
convictions for unlawful possession of a firearm by a felon and possession of a
controlled substance. Appellant’s former appointed counsel, Faye Gordon, was
granted leave to withdraw. This court has not received an order appointing new
counsel. In appellate case number 14-13-00245-CR, from trial court cause number
67161, Perry Stevens, as appointed counsel, filed a motion for extension of time to
file appellant’s brief, which was granted to October 21, 2013, with a notation that
no further extensions would be granted absent exceptional circumstances. No
extension request was filed in appellate case number 14-13-00244-CR from trial
court cause number 67160. To date, no brief has been filed in either appeal.
Accordingly, we issue the following order:

      Pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached) the judge
of the 239th District Court shall (1) immediately conduct a hearing, at which
appellant, appellant’s counsel, and state’s counsel shall participate, either in person
or by video teleconference, to determine (a) whether appellant desires to prosecute
his appeals; (b) whether Perry Stevens was appointed to represent appellant in both
appeals; (c) the reason for the failure to file a brief; (d) if appellant desires to
continue the appeal, a date certain when appellant’s brief will be filed; and (2)
prepare a record, in the form of a reporter’s record, of the hearing. If appellant is
indigent, the judge shall take such measures as may be necessary to assure
effective representation of counsel, which may include the appointment of new
counsel. The judge shall see that a record of the hearing is made, shall make
findings of fact and conclusions of law, and shall order the trial clerk to forward a
transcribed record of the hearing, a videotape or compact disc, if any, containing a
recording of the video teleconference, and a supplemental clerk’s record containing
the findings and conclusions. Those records shall be filed with the clerk of this
court on or before December 4, 2013.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                   PER CURIAM
                          RULE 38. REQUISITES OF BRIEFS




Tex. R. App. P. 38.8. Failure of Appellant to File Brief.

       (b) Criminal Cases.

              (1) Effect. An appellant=s failure to timely file a brief does not authorize
either dismissal of the appeal or, except as provided in (4), consideration of the appeal
without briefs.

              (2) Notice. If the appellant=s brief is not timely filed, the appellate clerk
must notify counsel for the parties and the trial court of that fact. If the appellate court
does not receive a satisfactory response within ten days, the court must order the trial
court to immediately conduct a hearing to determine whether the appellant desires to
prosecute his appeal, whether the appellant is indigent, or, if not indigent, whether
retained counsel has abandoned the appeal, and to make appropriate findings and
recommendations.

              (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a record
of the proceedings prepared, which recordCincluding any order and findingsCmust be
sent to the appellate court.

              (4) Appellate Court Action. Based on the trial court=s record, the appellate
court may act appropriately to ensure that the appellant=s rights are protected, including
initiating contempt proceedings against appellant=s counsel. If the trial court has found
that the appellant no longer desires to prosecute the appeal, or that the appellant is not
indigent but has not made the necessary arrangements for filing a brief, the appellate
court may consider the appeal without briefs, as justice may require.